DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is responsive to the Request for Continued Examination filed on 01/11/2022, which refers to the Amendment filed on 12/08/2021. Claims 1-20 are pending in the case. Claims 1, 8, and 15 are independent claims.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 12/08/2021 has been entered.

Response to Arguments
Applicant's prior art arguments have been fully considered but they are either not persuasive or are moot in view of the new grounds of rejection presented below. Applicant argues that the newly amended claim language is not taught by the cited references (page 8 of the Amendment). This seems to be the entirety of the Applicants argument, and seems to fall short of the requirements of 37 C.F.R. 1.111. However, insofar as the response constitutes a bona fide attempt to advance the Application, Examiner points out that Chowdhury already teaches “transmitting the… dataset to create a trained model.” (Paragraph 50, an SVM is provided a set of training examples. Paragraph 50, an associated training algorithm then builds a model). And, as noted in the previous Action, Brennan teaches “the second weighted dataset.” (Paragraph 2, a verification score for each annotation cluster of how likely the annotations in a given cluster are to be true-positives; and the verification score may be based on an 

Claim Objections
Claims 6, 13, and 20 are objected to because of the following informalities:  the recitation of “a NLP trigger, a NLP trigger distance, a NLP parse tree characteristic” seems to be grammatically incorrect. The claims should recite “an NLP trigger, an NLP trigger distance, an NLP parse tree characteristic.” (Emphasis added only to highlight change). Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Independent claim 1 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
	Step 1:
The claim is directed towards the statutory category of a process.
Step 2A Prong 1:
The claim recites a mental process. The mental process recited is:
A method for generating ground truth…, the method comprising:
annotating a plurality of data entries;
building a first dataset based on the annotated plurality of data entries using coreference resolution and entity analysis;…
assigning a plurality of weights to a plurality of data entry subsets;
generating a second weighted dataset that is weighted higher than the first dataset because the second weighted dataset is based on the received user feedback….
	Under the broadest reasonable interpretation, these limitations are process steps that cover mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper but for the recitation of a generic computer component. If a claim, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components, then it falls within the "Mental Process" grouping of abstract ideas. A person would readily be able to perform this process either mentally or with the assistance of pen and paper. See MPEP § 2106.04(a)(2).
Step 2A Prong 2: 
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). 
The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f): using active machine learning.
The following limitations are adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g): receiving user feedback based on the built first dataset; and transmitting the second weighted dataset to create a trained model.
A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception. See MPEP § 2106.04(d). 
Step 2B:
The claimed invention does not recite any additional elements/limitations that amount to significantly more. 
The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f): using active machine learning.
The following limitations are adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g): receiving user feedback based on the built first dataset; and transmitting the second weighted dataset to create a trained model. The court decisions cited in MPEP 2106.05(d)(II) indicate that merely “receiving and transmitting data over a network” is a well‐understood, routine, conventional function when it is claimed in a merely generic manner (as it is in the present claim).
The claimed invention recites an abstract idea without significantly more.
 
Dependent claim 2 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
The claim recites a mental process. The mental process recited is: the plurality of data entries are derived from a source, and wherein the source is selected from a group consisting of a database, a corpus, a knowledgebase or an individual.
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). The claimed invention does not recite any additional elements/limitations that amount to significantly more. 



Dependent claim 3 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
The claim recites a mental process. The mental process recited is: the second weighted dataset includes the plurality of data entry subsets that create a… model.
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f): machine learning model.
The claimed invention does not recite any additional elements/limitations that amount to significantly more. The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f): machine learning model.

Dependent claim 4 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
The claim recites a mental process. The mental process recited is: the first dataset is data obtained by a domain specific… of the plurality of data entries.
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). The following limitations are merely 
The claimed invention does not recite any additional elements/limitations that amount to significantly more. The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f): logic and natural language processing.

Dependent claim 5 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
The claim recites a mental process. The mental process recited is: the user feedback is created by a subject matter expert (SME) based on rule-based logic applied to the first dataset.
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). The claimed invention does not recite any additional elements/limitations that amount to significantly more. 

Dependent claim 6 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
The claim recites a mental process. The mental process recited is: the second weighted dataset is ground truth data that include features selected from a group consisting of an ambiguous entity, an entity characteristic, and a plurality of a parts of speech tag.
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). The following limitations are merely 
The claimed invention does not recite any additional elements/limitations that amount to significantly more. The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f): a NLP trigger, a NLP trigger distance, and a NLP parse tree characteristic.

Dependent claim 7 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
The claim recites a mental process. The mental process recited is: the higher weight is a more accurate plurality of data.
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). The claimed invention does not recite any additional elements/limitations that amount to significantly more. 

The remaining claims 8-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more for at least the same reasons as those given above with respect to claims 1-7 with only the addition of generic computer components under step 2A prong 1. Under the broadest reasonable interpretation, these limitations are process steps that cover mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper but for the recitation of a generic computer 

Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant are advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.

Claims 1-20 are rejected under 35 U.S.C. § 103 as being unpatentable over Chowdhury et al. (U.S. Pat. App. Pub. No. 2018/0032901, hereinafter Chowdhury) in view of Brennan (U.S. Pat. App. Pub. No. 2018/0068222, hereinafter Brennan) and Michalak et al. (U.S. Pat. No. 9,535,902, hereinafter Michalak).

As to independent claim 1, Chowdhury teaches:
A method for generating ground truth using active machine learning, the method comprising (Abstract):
annotating a plurality of data entries (Figure 3, repository of unannotated instances and seeds 304, repository of annotated training input 308. The Application specifies that NLP may be used to initially annotate entities by using an assumption that the entities are correct (see paragraph 30));
building a first dataset based on the annotated plurality of data entries… (Figure 3, repository of annotated training input 308. Paragraph 74, where an instance with the 
receiving user feedback based on the built first dataset (Paragraph 8, receiving user annotation input regarding whether the first instance is a positive instance or a negative instance of the input category);
assigning a plurality of weights to a plurality of data entry subsets (Paragraph 6, generate a similarity score for each unlabeled instance; using a search engine to generate a search engine score for each unlabeled instance; and using the similarity scores, the search engine scores, and the input category to rank the unlabeled instances)… and
transmitting the… dataset to create a trained model (Paragraph 50, an SVM is provided a set of training examples. Paragraph 50, an associated training algorithm then builds a model).
Chowdhury does not appear to expressly teach generating a second weighted dataset that is weighted higher than the first dataset because the second weighted dataset is based on the received user feedback; and the second weighted dataset.
Brennan teaches generating a second weighted dataset that is weighted higher than the first dataset because the second weighted dataset is based on the received user feedback (Paragraph 2, a verification score for each annotation cluster of how likely the annotations in a given cluster are to be true-positives; and the verification score may be based on an SME consistency (or inconsistency) metric which quantities and compares the verification performance of the reviewing subject matter expert (SME) and other SMEs who have verified annotation instances within the same cluster); and the second weighted dataset (Paragraph 2, a verification score for each annotation cluster of how likely the annotations in a given cluster are to be true-positives; and the verification score may be based on an SME consistency (or inconsistency) metric which quantities and compares the verification performance of the reviewing subject matter expert (SME) and other SMEs who have verified annotation instances within the same cluster).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the active learning of Chowdhury to include the human verification of machine-annotated ground truth techniques of Brennan to more efficiently generate valid ground truth data (see Brennan at paragraph 2).
Chowdhury as modified by Brennan does not appear to expressly teach using coreference resolution and entity analysis.
Michalak teaches using coreference resolution and entity analysis (Column 14, lines 45-59, global (cross-document) coreference resolution, as disclosed herein, can leverage the local (in-document) coreference capabilities of Local Analytics. Within a single document, an entity may be referred to one or more times in what may be called a “coreference chain” (e.g., “She”, “her”, “Barbara”, “Ms. Streisand”, “famous singer”). The aggregate context (nearby words) for these mentions and other pertinent information (features) extracted from the text surrounding those mentions can form a signature for the chain. This chain signature can then be compared against chain signatures from other documents, and when a similar chain (e.g., “Barbara Streisand”, “singer”, “Ms. Streisand”) has been identified, they can be deemed coreferent and collapsed into a larger structure containing the mentions of both).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the active learning of Chowdhury as modified by Brennan to include the entity resolution techniques of Michalak to better automate resolution of information within various levels of structured and unstructured data (see Michalak at column 1, lines 24-37).

claim 2, Chowdhury further teaches the plurality of data entries are derived from a source, and wherein the source is selected from a group consisting of a database, a corpus, a knowledgebase or an individual (Paragraph 63, the unannotated source input 302 may include a corpus of content. Paragraph 90, the unannotated source input may be a corpus of content stored in a single, centralized datastore, or alternatively, distributed across multiple data stores).

As to dependent claim 3, Chowdhury further teaches the second weighted dataset includes the plurality of data entry subsets that create a machine learning model (Paragraph 70, labeled seeds stored in the repository of annotated training input are used to train the ML algorithm to select the unannotated candidate seed 306).

As to dependent claim 4, Chowdhury further teaches the first dataset is data obtained by a domain specific logic and natural language processing of the plurality of data entries (Paragraph 78, semantic search-based seed selector (SSSS) 412 is implemented to select the candidate unannotated seed. In these embodiments, the SSSS 412 takes into consideration two different scores, a Latent Semantic Analysis (LSA) similarity score and a search engine score, which are used in combination to rank unannotated instances stored in the repository of unannotated instances and seeds 428. Once ranked, the SSSS uses the ranking in block 426 to select the next candidate seed. For example, the unannotated seed with the highest ranking may indicate it is most likely to be annotated with a positive label by the user 402).

As to dependent claim 5, Chowdhury further teaches the user feedback is created by a subject matter expert (SME) based on rule-based logic applied to the first dataset (Paragraph 67, the user 314 may be a human annotator, an information resource, or an oracle. As used herein, an oracle broadly 

As to dependent claim 6, Brennan further teaches the second weighted dataset is ground truth data that include features selected from a group consisting of an ambiguous entity, an entity characteristic, a NLP trigger, a NLP trigger distance, a NLP parse tree characteristic and a plurality of a parts of speech tag (Paragraph 17, ground truth data 102 (e.g., entity and relationship instances in training sets). Paragraph 39, Natural Language Processing (NLP) routine may be used to parse the input sentence and/or identify potential named entities and relationship patterns). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the active learning of Chowdhury to include the human verification of machine-annotated ground truth techniques of Brennan to more efficiently generate valid ground truth data (see Brennan at paragraph 2).

As to dependent claim 7, Brennan further teaches the higher weight is a more accurate plurality of data (Paragraph 2, a verification score for each annotation cluster of how likely the annotations in a given cluster are to be true-positives). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the active learning of Chowdhury to include the human verification of machine-annotated ground truth techniques of Brennan to more efficiently generate valid ground truth data (see Brennan at paragraph 2).

As to independent claim 8, Chowdhury teaches:
A computer system for active machine learning, comprising (Abstract):
one or more processors, one or more computer-readable memories, one or more computer-readable tangible storage media, and program instructions stored on at least one of the one or more computer-readable tangible storage media for execution by at least one of the one or more processors via at least one of the one or more computer-readable memories, wherein the computer system is capable of performing a method comprising (Figure 2, processor unit 204, system memory 236, drives 222, 224, 226, and 236):
annotating a plurality of data entries (Figure 3, repository of unannotated instances and seeds 304, repository of annotated training input 308. The Application specifies that NLP may be used to initially annotate entities by using an assumption that the entities are correct (see paragraph 30));
building a first dataset based on the annotated plurality of data entries… (Figure 3, repository of annotated training input 308. Paragraph 74, where an instance with the highest ranking may indicate it is most likely to be annotated with a positive label by the user 314, reads on this first dataset annotation);
receiving user feedback based on the built first dataset (Paragraph 8, receiving user annotation input regarding whether the first instance is a positive instance or a negative instance of the input category);
assigning a plurality of weights to a plurality of data entry subsets (Paragraph 6, generate a similarity score for each unlabeled instance; using a search engine to generate a search engine score for each unlabeled instance; and using the similarity scores, the search engine scores, and the input category to rank the unlabeled instances)… and
transmitting the… dataset to create a trained model (Paragraph 50, an SVM is provided a set of training examples. Paragraph 50, an associated training algorithm then builds a model).

Brennan teaches generating a second weighted dataset that is weighted higher than the first dataset because the second weighted dataset is based on the received user feedback (Paragraph 2, a verification score for each annotation cluster of how likely the annotations in a given cluster are to be true-positives; and the verification score may be based on an SME consistency (or inconsistency) metric which quantities and compares the verification performance of the reviewing subject matter expert (SME) and other SMEs who have verified annotation instances within the same cluster); and the second weighted dataset (Paragraph 2, a verification score for each annotation cluster of how likely the annotations in a given cluster are to be true-positives; and the verification score may be based on an SME consistency (or inconsistency) metric which quantities and compares the verification performance of the reviewing subject matter expert (SME) and other SMEs who have verified annotation instances within the same cluster).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the active learning of Chowdhury to include the human verification of machine-annotated ground truth techniques of Brennan to more efficiently generate valid ground truth data (see Brennan at paragraph 2).
Chowdhury as modified by Brennan does not appear to expressly teach using coreference resolution and entity analysis.
Michalak teaches using coreference resolution and entity analysis (Column 14, lines 45-59, global (cross-document) coreference resolution, as disclosed herein, can leverage the local (in-document) coreference capabilities of Local Analytics. Within a single document, an entity may be referred to one or more times in what may be called a “coreference chain” (e.g., “She”, “her”, “Barbara”, “Ms. Streisand”, “famous singer”). The aggregate context (nearby words) for these mentions and other pertinent information (features) extracted from the text surrounding those mentions can form a signature for the chain. This chain signature can then be compared against chain signatures from other documents, and when a similar chain (e.g., “Barbara Streisand”, “singer”, “Ms. Streisand”) has been identified, they can be deemed coreferent and collapsed into a larger structure containing the mentions of both).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the active learning of Chowdhury as modified by Brennan to include the entity resolution techniques of Michalak to better automate resolution of information within various levels of structured and unstructured data (see Michalak at column 1, lines 24-37).

As to dependent claim 9, Chowdhury further teaches the plurality of data entries are derived from a source, and wherein the source is selected from a group consisting of a database, a corpus, a knowledgebase or an individual (Paragraph 63, the unannotated source input 302 may include a corpus of content. Paragraph 90, the unannotated source input may be a corpus of content stored in a single, centralized datastore, or alternatively, distributed across multiple data stores).

As to dependent claim 10, Chowdhury further teaches the second weighted dataset includes the plurality of data entry subsets that create a machine learning model (Paragraph 70, labeled seeds stored in the repository of annotated training input are used to train the ML algorithm to select the unannotated candidate seed 306).

As to dependent claim 11, Chowdhury further teaches the first dataset is data obtained by a domain specific logic and natural language processing of the plurality of data entries (Paragraph 78, semantic search-based seed selector (SSSS) 412 is implemented to select the candidate unannotated seed. In these embodiments, the SSSS 412 takes into consideration two different scores, a Latent Semantic Analysis (LSA) similarity score and a search engine score, which are used in combination to rank unannotated instances stored in the repository of unannotated instances and seeds 428. Once ranked, the SSSS uses the ranking in block 426 to select the next candidate seed. For example, the unannotated seed with the highest ranking may indicate it is most likely to be annotated with a positive label by the user 402).

As to dependent claim 12, Chowdhury further teaches the user feedback is created by a subject matter expert (SME) based on rule-based logic applied to the first dataset (Paragraph 67, the user 314 may be a human annotator, an information resource, or an oracle. As used herein, an oracle broadly refers to a domain expert who possesses relevant data, or knowledge, related to a given information domain).

As to dependent claim 13, Brennan further teaches the second weighted dataset is ground truth data that include features selected from a group consisting of an ambiguous entity, an entity characteristic, a NLP trigger, a NLP trigger distance, a NLP parse tree characteristic and a plurality of a parts of speech tag (Paragraph 17, ground truth data 102 (e.g., entity and relationship instances in training sets). Paragraph 39, Natural Language Processing (NLP) routine may be used to parse the input sentence and/or identify potential named entities and relationship patterns). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, 

As to dependent claim 14, Brennan further teaches the higher weight is a more accurate plurality of data (Paragraph 2, a verification score for each annotation cluster of how likely the annotations in a given cluster are to be true-positives). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the active learning of Chowdhury to include the human verification of machine-annotated ground truth techniques of Brennan to more efficiently generate valid ground truth data (see Brennan at paragraph 2).

As to independent claim 15, Chowdhury teaches:
A computer program product for active machine learning, comprising (Abstract):
one or more computer-readable tangible storage media and program instructions stored on at least one of the one or more computer-readable tangible storage media, the program instructions executable by a processor to cause the processor to perform a method comprising (Abstract. Paragraph 18):
annotating a plurality of data entries (Figure 3, repository of unannotated instances and seeds 304, repository of annotated training input 308. The Application specifies that NLP may be used to initially annotate entities by using an assumption that the entities are correct (see paragraph 30));
building a first dataset based on the annotated plurality of data entries… (Figure 3, repository of annotated training input 308. Paragraph 74, where an instance 
receiving user feedback based on the built first dataset (Paragraph 8, receiving user annotation input regarding whether the first instance is a positive instance or a negative instance of the input category);
assigning a plurality of weights to a plurality of data entry subsets (Paragraph 6, generate a similarity score for each unlabeled instance; using a search engine to generate a search engine score for each unlabeled instance; and using the similarity scores, the search engine scores, and the input category to rank the unlabeled instances)… and
transmitting the… dataset to create a trained model (Paragraph 50, an SVM is provided a set of training examples. Paragraph 50, an associated training algorithm then builds a model).
Chowdhury does not appear to expressly teach generating a second weighted dataset based on the received user feedback; and the second weighted dataset.
Brennan teaches generating a second weighted dataset that is weighted higher than the first dataset because the second weighted dataset is based on the received user feedback (Paragraph 2, a verification score for each annotation cluster of how likely the annotations in a given cluster are to be true-positives; and the verification score may be based on an SME consistency (or inconsistency) metric which quantities and compares the verification performance of the reviewing subject matter expert (SME) and other SMEs who have verified annotation instances within the same cluster); and the second weighted dataset (Paragraph 2, a verification score for each annotation cluster of how likely the annotations in a given cluster are to be true-positives; and the verification score may be based on an SME consistency (or inconsistency) metric which quantities and compares the verification performance of the reviewing subject matter expert (SME) and other SMEs who have verified annotation instances within the same cluster).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the active learning of Chowdhury to include the human verification of machine-annotated ground truth techniques of Brennan to more efficiently generate valid ground truth data (see Brennan at paragraph 2).
Chowdhury as modified by Brennan does not appear to expressly teach using coreference resolution and entity analysis.
Michalak teaches using coreference resolution and entity analysis (Column 14, lines 45-59, global (cross-document) coreference resolution, as disclosed herein, can leverage the local (in-document) coreference capabilities of Local Analytics. Within a single document, an entity may be referred to one or more times in what may be called a “coreference chain” (e.g., “She”, “her”, “Barbara”, “Ms. Streisand”, “famous singer”). The aggregate context (nearby words) for these mentions and other pertinent information (features) extracted from the text surrounding those mentions can form a signature for the chain. This chain signature can then be compared against chain signatures from other documents, and when a similar chain (e.g., “Barbara Streisand”, “singer”, “Ms. Streisand”) has been identified, they can be deemed coreferent and collapsed into a larger structure containing the mentions of both).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the active learning of Chowdhury as modified by Brennan to include the entity resolution techniques of Michalak to better automate resolution of information within various levels of structured and unstructured data (see Michalak at column 1, lines 24-37).

claim 16, Chowdhury further teaches the plurality of data entries are derived from a source, and wherein the source is selected from a group consisting of a database, a corpus, a knowledgebase or an individual (Paragraph 63, the unannotated source input 302 may include a corpus of content. Paragraph 90, the unannotated source input may be a corpus of content stored in a single, centralized datastore, or alternatively, distributed across multiple data stores).

As to dependent claim 17, Chowdhury further teaches the second weighted dataset includes the plurality of data entry subsets that create a machine learning model (Paragraph 70, labeled seeds stored in the repository of annotated training input are used to train the ML algorithm to select the unannotated candidate seed 306).

As to dependent claim 18, Chowdhury further teaches the first dataset is data obtained by a domain specific logic and natural language processing of the plurality of data entries (Paragraph 78, semantic search-based seed selector (SSSS) 412 is implemented to select the candidate unannotated seed. In these embodiments, the SSSS 412 takes into consideration two different scores, a Latent Semantic Analysis (LSA) similarity score and a search engine score, which are used in combination to rank unannotated instances stored in the repository of unannotated instances and seeds 428. Once ranked, the SSSS uses the ranking in block 426 to select the next candidate seed. For example, the unannotated seed with the highest ranking may indicate it is most likely to be annotated with a positive label by the user 402).

As to dependent claim 19, Chowdhury further teaches the user feedback is created by a subject matter expert (SME) based on rule-based logic applied to the first dataset (Paragraph 67, the user 314 may be a human annotator, an information resource, or an oracle. As used herein, an oracle broadly 

As to dependent claim 20, Brennan further teaches the second weighted dataset is ground truth data that include features selected from a group consisting of an ambiguous entity, an entity characteristic, a NLP trigger, a NLP trigger distance, a NLP parse tree characteristic and a plurality of a parts of speech tag (Paragraph 17, ground truth data 102 (e.g., entity and relationship instances in training sets). Paragraph 39, Natural Language Processing (NLP) routine may be used to parse the input sentence and/or identify potential named entities and relationship patterns). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the active learning of Chowdhury to include the human verification of machine-annotated ground truth techniques of Brennan to more efficiently generate valid ground truth data (see Brennan at paragraph 2).

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexey Shmatov can be reached on 571-270-3428. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866 217 9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800 786 9199 (IN USA OR CANADA) or 571 272 1000.
/Casey R. Garner/Examiner, Art Unit 2123